DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/18/19. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 8, 20-23 and 28 are rejected under 35 U.S.C. 102 (a1)/(a2) as being anticipated by Etheridge (US Patent 4,909,49).
Regarding claim 1, Etheridge discloses an ultrasonic detection system (col. 2, lines 26-55) in an arrangement for handling screening material, e.g. aggregate, ore or 
an ultrasonic transmitter (19, 29) arranged at the arrangement, and adapted to send out an ultrasonic signal towards a surface, 
an ultrasonic receiver (19, 29) adapted to receive the ultrasonic signal, and 
a control unit (20) connected to the ultrasonic transmitter (19) and the ultrasonic receiver (29), the control unit being adapted to detect at least one parameter of the ultrasonic signal, 
wherein the control unit further is adapted to detect a difference in the at least one parameter based on a comparison between the ultrasonic signal and a reference signal (col. 3, lines 33-68).
Regarding claims 21-22, they are similar in scope and therefore, they are rejected for the reasons set forth for that claim.
Regarding claim 3, Etheridge discloses the ultrasonic detection system according to claim 1, wherein the control unit is adapted to report that problem has been identified if the difference in the at least one parameter is outside of an acceptable interval (see: claim 20). 
Regarding claims 6, 8, 18, 20, 23 and 28, Etheridge discloses the limitations of these claims in claim 20, col. 3, line 54 to col. 4, line 40, col. 5, lines 3-42 and col. 6, lines 38-67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 5, 9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Etheridge (US Patent 4,909,449) in view of Tone (EP6114177).
Regarding claims 2, 4-5, 9 and 11-17, Etheridge does not particularly disclose or suggest the ultrasonic detection system according to claim 1, further comprising .
Claims 7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Etheridge (US Patent 4,909,449) in view of Kochetkov et al. (RU 2648972), hereinafter, Kochetkov.
Regarding claims 7 and 18-19, Etheridge does not particularly disclose or suggest wherein the at least one parameter is constituted by a frequency of the ultrasonic signal and wherein two or more ultrasonic transmitters and two or more ultrasonic receivers are provided at different positions in the arrangement and wherein a mesh comprising at least six ultrasonic transmitters and six ultrasonic receivers is arranged over a surface of a screening deck of the arrangement. Kochetkov discloses the summary of the Invention is that performing illumination of the bulk material surface by directional radiation, registration of reflected radiation followed by processing of the received signal, by which the bulk material volume to be transported is determined, at that, illumination of the bulk material surface is carried out by directional ultrasonic radiation, registration of the reflected ultrasonic radiation is carried out using the ultrasonic waves receivers, wherein n pairs of sources and receivers of ultrasonic oscillations are stationary installed at the same distance from the conveyor belt monitored region surface on one straight line, determining the difference in recording times of the ultrasonic waves reflected from the bulk material, the cross-sectional area of the bulk material is determined by integrating the approximated values of the bulk material layer height at each moment of time, at that, bulk material layer height is determined by a certain mathematical formula for increasing the accuracy of determining of bulk material volume passing through the conveyor belt and determine .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Etheridge (US Patent 4,909,449) in view of Donskoy (SU1693530).

Regarding claim 10, Etheridge does not particularly disclose or suggest the wherein the at least one parameter is constituted by an amplitude of the ultrasonic signal. Donskoy discloses identical ultrasonic transducers 1 and 2 are installed at the ends of the buffer rods 3 and 4 having the same shape and size but made of different materials. When the free ends of the rods 3 and 4 are loaded on air, the transducers 1 and 2 emit ultrasonic vibrations, receive echo signals from the free ends of the rods 3 and 4 and measure their amplitude. Then the free ends of the rods 3 and 4 are immersed in soil 6 and the amplitude of the received echo signals is measured in a similar way, as well as the depth of immersion of the rods 3 and 4 in the soil 6. Using the measured parameters, the relative volume of the gas phase is determined (see abstract). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to utilize in Etheridge the teachings of Donskoy because it would provide acoustic methods for studying the physical and mechanical properties of materials in order to determine the relative volume of the gas phase in moistened bulk materials by making measurements using an additional buffer rod, which impedance differs from that of the main one and thereby, making the above combination much more effective
Allowable Subject Matter
Claims 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record taken alone and in combination does not disclose the
step of monitoring the bed depth calculated from two or more ultrasonic signals and detecting a problem in the arrangement based on the monitored bed depths. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JACQUES M SAINT SURIN/
 Examiner, Art Unit 2861